DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Claim Rejections - 35 USC § 102
Claims 1, 3-4, 8 are rejected under 35 U.S.C. 102 as being anticipated by Tatewaki et al. (US 2003/0000766), or claims 3-4 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tatewaki et al. (US 2003/0000766) in view of Fukunaga (US 2016/0319922 A1), as evidenced by Pasaribu et al. (US 2015/0211624 A1).
Regarding claims 1, 3-4, Tatewaki discloses an electric actuator, comprising: a drive part (35, 37); a motion conversion mechanism part (23, 41) configured to convert a rotary motion from the drive part to a linear motion in an axial direction parallel with an output shaft of the drive part; a driving force transmission part comprising a transmission gear mechanism (39) configured to transmit a driving force from the drive part to the motion conversion mechanism part; and a motion-conversion-mechanism support part comprising a double-row bearing (43) configured to support the motion conversion mechanism part; a boot (unlabeled external boots are shown in fig. 2 on either side; however, in the cutaway of figs. 3-6, unlabeled interior boots are shown on the right and left sides, internal to the exterior boot; for the purposes of examination, the internal boots are considered to read on the claimed limitation) configured to prevent a foreign substance from entering the motion conversion mechanism part; and a boot cover (as shown in fig. 2, the gear housing 31 covers the unlabeled internal boot shown on the left) arranged around the boot (as shown in fig. 2, or as analogous to the arrangement of ball screw housing 33 covering the right internal-boot shown in fig. 3), wherein the 43) is arranged only at a side of the transmission gear mechanism (39) that is opposite to a side of the transmission gear mechanism at which the drive part is arranged (the claimed arrangement is clearly shown in fig. 2, where the speed reduction gear 39 is between the ball bearing 43 and the motor 35), wherein the drive part comprises a driving motor (35) and a motor case (shown in fig. 2 as unlabeled outside covering of motor 35) configured to accommodate the driving motor, wherein the boot cover is provided on the motor case (by para. 43, the gear housing 31 fastens by bolts to the motor 35), and wherein the boot cover (31) is arranged at a side of the transmission gear mechanism (39) that is opposite to a side of the transmission gear mechanism at which the double-row bearing (43) is arranged (the claimed arrangement is clearly shown in fig. 2, where the reducer gear 39 is between the double-row bearing 43 and the housing 31); wherein the double-row bearing comprises a double-row angular contact ball bearing (by para. 43, the bearing 43 is a double-row angular ball bearing; therefore, the bearing is considered to be a “double-row angular contact ball bearing”); wherein the double-row angular contact ball bearing has a back-to-back configuration (fig. 3).  
Although the Examiner contends that the above disclosure maps to the claimed limitations, in the interest of compact prosecution a further rejection is offered in the alternative to explicitly teach double-row angular contact ball bearings. 
the bearing 4 may be formed as a double-row angular contact ball bearing, as needed and/or desired, para. 41); and further teaches the bearing can be reconfigured as needed (bearing 4 may comprise two separated circular outer support parts 42, may comprise a two-part ball bearing, may be formed as a double-row angular contact ball bearing, etc, para. 41). Further, as evidenced by the disclosure of Pasaribu (see discussion of para. 26), double-row angular contact bearings have known advantages, to include their excellent capacity for axial loads and tilting moments. 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine, in the alternative, the explicit teachings of the double-row angular contact bearings of Fukunaga with the structure disclosed by Tatewaki, in order to realize the claimed limitations, to include wherein the double-row bearing comprises a double-row angular contact ball bearing; wherein the double-row angular contact ball bearing has a back-to-back configuration, for the purpose of benefiting from the known advantages of double-row angular contact bearings, such as their excellent capacity for axial loads and tilting moments. 
Regarding claim 8, Tatewaki discloses the electric actuator according to claim 1, wherein the motion conversion mechanism part is not supported by any bearing at the side of the transmission gear mechanism at which the drive part is arranged (the claimed arrangement is clearly shown in fig. 2, where bearing 43 is the only bearing supporting the driven arrangement).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tatewaki et al. (US 2003/0000766), in view of Shigeta et al. (US 2017/0291590 A1).
Regarding claim 5, Tatewaki discloses the electric actuator according to claim 1, but is silent on further comprising a stroke sensor configured to detect a stroke of the linear motion of the motion conversion mechanism part, wherein the stroke sensor is arranged at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the double-row bearing is arranged.
Shigeta is in the related field of ball screw mechanisms (abstract) and teaches a stroke sensor (70) configured to detect a stroke of a part (stroke sensor 70 detects stroke of input rod 30, para. 35), wherein the stroke sensor is arranged at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the bearing is arranged (fig. 1 shows the claimed arrangement). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Shigeta in combination with the structure disclosed by Tatewaki, in order to realize the claimed limitations, to include a stroke sensor configured to detect a stroke of the linear motion of the motion conversion mechanism .e., Shigeta, para. 35), and therefore take more advantage of modern, computerized controls.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tatewaki et al. (US 2003/0000766), in view of Asakura et al. (US 2017/0050669).
Regarding claim 7, Tatewaki discloses the electric actuator according to claim 1, but is silent to the explicit disclosure of wherein an outer peripheral surface of the motor case at a position closest to the motion conversion mechanism part is closer to the motion conversion mechanism part than an imaginary plane extending in the axial direction from an outer peripheral surface of the double-row bearing
Asakura teaches an outer peripheral surface of the motor case (30) at a position closest to the motion conversion mechanism part (40, 41) is closer to the motion conversion mechanism part than an imaginary plane extending in the axial direction from an outer peripheral surface (fig. 2 shows such an arrangement, with the outermost top-surface of 30 being closer to the ball screw mechanism 40, nut 41 than an outermost surface of the double-row bearing 44) of the double-row bearing (44).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658